Case 1:20-cv-22635-JEM Document 6 Entered on FLSD Docket 10/02/2020 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-22635-CV-MARTINEZ
                          MAGISTRATE JUDGE REID

 MARIO DYRELL GODHIGH,

              Petitioner,

 v.

 LAKE CORRECTIONAL,

              Respondent.

            REPORT RE DISMISSAL FOR FAILURE TO OBTAIN
           AUTHORIZATION PURSUANT TO 28 U.S.C. § 2244(b)(3)

       Petitioner has filed a successive pro se petition for writ of habeas corpus under

 28 U.S.C. § 2254, in which he has apparently included a civil rights claim. [ECF No.

 1, 5]. Petitioner primarily challenges his convictions for burglary and theft in Case

 No. F14-023894, Eleventh Judicial Circuit of Florida, Miami-Dade County. He also

 conclusorily alleges that he is in “imminent danger” because he is housed with life

 inmates and “could get hurt” and, therefore, seeks “emergency release” to “do the

 rest of [his] time at home.” [Id. at 5].

       As discussed below, the Petition should be dismissed for lack of jurisdiction

 as successive. Furthermore, to the extent petitioner raises a civil rights claim under

 42 U.S.C. § 1983, it should be dismissed as improper in a § 2254 action and because



                                            1
Case 1:20-cv-22635-JEM Document 6 Entered on FLSD Docket 10/02/2020 Page 2 of 6




 Petitioner has three strikes under 28 U.S.C. § 1915(g) and has failed to pay the

 required filing fee.

                                      I.      Background

        Petitioner previously filed a § 2254 petition challenging said state conviction

 that was dismissed on the merits. Order, Godhigh v. State of Florida, Case No. 17-

 22236-CV-ALTONAGA (S.D. Fla. Aug. 29, 2018), ECF No. 27. A second § 2254

 petition attacking the same conviction was dismissed as successive. Order Adopting

 Report of Magistrate Judge, Godhigh v. State of Florida, Case No. 18-24562-CV-

 COOKE (S.D. Fla. Apr. 30, 2019), ECF No. 8.1

        Here, Petitioner asserts conclusory constitutional challenges to the same state

 conviction. [ECF No. 1 at 1, 7-8, 10-11, 14]. He also makes conclusory allegations

 that he is in imminent danger of being assaulted by the life inmates with whom he is

 housed and seeks release on that basis. [Id. at 5].

                                       II.     Discussion

        Rule 4 of the Rules Governing § 2254 Cases provides that, “[i]f it plainly

 appears from the petition . . . that the petitioner is not entitled to relief. . . , the judge

 must dismiss the petition . . . .” Consistently, the Supreme Court has stated that

 “[f]ederal courts are authorized to dismiss summarily any habeas petition that


 1
  The undersigned takes judicial notice of these records. Cash Inn of Dade, Inc. v. Metro. Dade
 Cnty., 938 F.2d 1239, 1243 (11th Cir. 1991) (“A district court may take judicial notice of public
 records within its files relating to the particular case before it . . . .” (citation omitted)).
                                                 2
Case 1:20-cv-22635-JEM Document 6 Entered on FLSD Docket 10/02/2020 Page 3 of 6




 appears legally insufficient on its face[.]” McFarland v. Scott, 512 U.S. 849, 856

 (1994) (citing R. 4, Rules Governing § 2254 Cases). In reviewing a petition under

 Rule 4, courts must construe it liberally. Enriquez v. Fla. Parole Comm’n, 227 F.

 App’x 836, 837 (11th Cir. 2007) (per curiam) (citing Haines v. Kerner, 404 U.S.

 519, 520 (1972)).

       “Before a second or successive [§ 2254 petition] is filed in the district court,

 the [petitioner] shall move in the appropriate court of appeals for an order

 authorizing    the   district   court   to   consider   the   [petition].”   28   U.S.C.

 § 2244(b)(3)(A).“A motion in the court of appeals for an order authorizing the

 district court to consider a second or successive [petition] shall be determined by a

 three-judge panel of the court of appeals[,]” and may be granted “only if [the court

 of appeals] determines that the [petition] makes a prima facie showing that the

 application satisfies the requirements of [28 U.S.C. § 2244(b)(2)].” Id. §

 2244(b)(3)(B)-(C). Under § 2244(b), without authorization from the appropriate

 court of appeals, a “[d]istrict [c]ourt [is] without jurisdiction to entertain” a “‘second

 or successive’ petition challenging [the inmate’s] custody[.]” Burton v. Stewart, 549

 U.S. 147, 157 (2007).

       However, “the phrase ‘second or successive’ is not self-defining and does not

 refer to all habeas applications filed second or successively in time.” Stewart v.

 United States, 646 F.3d 856, 859 (11th Cir. 2011) (citation omitted). For instance,


                                              3
Case 1:20-cv-22635-JEM Document 6 Entered on FLSD Docket 10/02/2020 Page 4 of 6




 “second or successive status only attaches to a judgment on the merits.” Boyd v.

 United States, 754 F.3d 1298, 1302 (11th Cir. 2014) (citations omitted).

        Here, petitioner’s previous § 2254 petition was dismissed on the merits and

 he has not obtained the necessary authorization from the Eleventh Circuit.

 Furthermore, he attacks the same conviction that he attacked in his prior § 2254

 petition. Therefore, the Court lacks jurisdiction over this Petition and it should be

 dismissed.2 3

        Petitioner improperly brought his apparent § 1983 claim in this § 2254

 proceeding. See Nelson v. Campbell, 541 U.S. 637, 643 (2004) (“[C]onstitutional

 claims that merely challenge the conditions of a prisoner’s confinement, whether the

 inmate seeks monetary or injunctive relief, fall outside of th[e] core [of habeas

 corpus] and may be brought pursuant to § 1983 in the first instance.”). Alternatively,

 this claim should be dismissed under § 1915(g) because petitioner, a serial litigator,

 is a “three striker” who must pay a filing fee when filing a civil rights claim and has



 2
   The Court will provide Petitioner with a form to apply for such authorization. However, the
 instant § 2254 Petition clearly appears to be untimely. See 28 U.S.C. § 2244(d)(1). Thus, neither a
 direct transfer to the Eleventh Circuit under 28 U.S.C. § 1631 nor a stay is proper. See Guenther
 v. Holt, 173 F.3d 1328, 1330-31 (11th Cir. 1999).
 3
   Because the court “lack[s] subject matter jurisdiction to consider the [instant] successive petition,
 [the court may] not issue a [certificate of appealability].” See Williams v. Chatman, 510 F.3d 1290,
 1295 (11th Cir. 2007) (citation omitted). Yet no certificate of appealability “is required to appeal
 the dismissal for lack of jurisdiction of an unauthorized successive habeas petition.” Caison v.
 Sec’y, Dep’t of Corr., 766 F. App’x 870, 873 (11th Cir. 2019) (per curiam) (citing Hubbard v.
 Campbell, 379 F.3d 1245, 1246-47 (11th Cir. 2004)).

                                                   4
Case 1:20-cv-22635-JEM Document 6 Entered on FLSD Docket 10/02/2020 Page 5 of 6




 failed to do so. See, e.g., Godhigh v. Apalachee CI, No. 5:18-CV-214-MCR-GRJ,

 2018 WL 5046097, at *1 (N.D. Fla. Sept. 18, 2018), report and recommendation

 adopted sub nom. Godhigh v. Barton, No. 5:18-CV-214-MCR-GRJ, 2018 WL

 5045209 (N.D. Fla. Oct. 17, 2018); see also Skillern v. Paul, 202 F. App’x 343, 344

 (11th Cir. 2006) (per curiam) (vague and conclusory allegations of being in

 imminent danger “do not satisfy the dictates of § 1915(g)”).

                             III.   Recommendations

       As discussed above, it is RECOMMENDED that the Petition [ECF No. 1]

 be DISMISSED for lack of jurisdiction as successive and that the case be CLOSED.

 It is further recommended that his apparent § 1983 claim be DISMISSED as

 improperly brought in this § 2254 action and/or pursuant to § 1915(g).

       Objections to this report may be filed with the district judge within fourteen

 days of receipt of a copy of the report. Failure to file timely objections shall bar

 petitioner from a de novo determination by the district judge of an issue covered in

 this report and shall bar the parties from attacking on appeal factual findings

 accepted or adopted by the district judge except upon grounds of plain error or

 manifest injustice. See 28 U.S.C. § 636(b)(1); see also Thomas v. Arn, 474 U.S. 140,

 148-53 (1985).

 SIGNED this 2nd day of October, 2020




                                          5
Case 1:20-cv-22635-JEM Document 6 Entered on FLSD Docket 10/02/2020 Page 6 of 6




                                   UNITED STATES MAGISTRATE JUDGE


 cc:   Mario Dyrell Godhigh
       M28779
       Lake Correctional Institution
       Inmate Mail/Parcels
       19225 US Highway 27
       Clermont, FL 34715
       PRO SE

       Noticing 2254 SAG Miami-Dade/Monroe
       Email: CrimAppMIA@MyFloridaLegal.com




                                       6
